DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-14, and 16-20 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Banas et al (US 2013/0102839 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Banas teaches a stent graft configured for implantation in a vessel of a patient, wherein the stent graft includes the following: a hollow-cylindrical body made of a first prosthesis material, with a proximal end and a distal end, and with a longitudinal axis c and a circumference u, at least one pocket element, which is made of a second prosthesis material and which is mounted circumferentially on an outer and/or inner face of the body to form a circumferential closed pocket on a longitudinal portion of the body, and at least one stent element, which extends in a meandering formation around the body and is received inside the pocket element, wherein: the at least one pocket element is shorter than the body and has a proximal end and a distal end, the body, in locations where there the at least one pocket element is not present, does not include the second prosthesis material, and between 1 and 30 pocket elements are provided, which are fixed at a distance from each other and are separate from each other on the body.
However, the prior art either individually or in combination with, does not teach or render obvious wherein the at least one pocket element is circumferentially secured only via its respective distal and proximal end to the outer and/or inner face of the body within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774